The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Craighton Thomas Boates has committed professional misconduct warranting public discipline-namely, commission of the felony of conspiracy to commit bank fraud, a violation of 18 U.S.C. § 371, for which respondent was disbarred in Arizona. See Ethics Rule 8.4(b), Arizona R. Prof. Conduct; cf. Minn. R. Prof. Conduct 8.4(b).
Respondent waives his right to answer, unconditionally admits the allegations of the petition, waives his rights pursuant to Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is the reciprocal discipline of disbarment, and payment of $900 in costs pursuant to Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Craighton Thomas Boates is disbarred, effective as of the date of this order.
2. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
David L. Lillehaug
Associate Justice